 

Exhibit 10.2

 
 AMENDED AND RESTATED NOTE
 
THIS AMENDED AND RESTATED PROMISSORY NOTE (this “Amended Note”) is effective as
of March 31, 2017, by and between BLUE DOLPHIN ENERGY COMPANY (the “Borrower”)
and INGLESIDE CRUDE, LLC (the “Lender).
    
WHEREAS, on September 30, 2016, Lender and Borrower entered that certain
Promissory Note (the “Original Note”) wherein Borrower promised to pay Lender a
principal amount of $679,386 (the “Original Principal”) plus any accrued but
unpaid interest;
 
WHEREAS, the Original Principal increased by $42,892 at December 31, 2016, and
further increased by $473,445 at March 31, 2017 (the “Principal Increases,” and
together with the Original Principal the “Amended Principal”);
 
WHEREAS, Borrower and Lender desire to amend and restate the Original Note to
reflect the Amended Principal, revise the payment terms, and extend the maturity
date.
 
NOW, THEREFORE, in consideration of the premises, the agreements hereinafter set
forth, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby covenant and agree as
follow:
 
PRINCIPAL BALANCE. Borrower promises to pay to the order of Lender the aggregate
unpaid balance of the Amended Principal plus any subsequent additions (an
“Advance,” and together with the Amended Principal the “Principal Balance”) plus
any accrued but unpaid interest pursuant to the terms and conditions set forth
herein.
 
PAYMENT.  The Principal Balance of this Amended Note plus any accrued but unpaid
interest shall be due and payable on January 1, 2019 (the “Maturity Date”).
 
INTEREST.  This Amended Note shall bear interest, compounded annually, at eight
percent (8%).
 
PREPAYMENT.  Borrower shall have the right at any time and from time to time to
prepay this Amended Note, in whole or in part, without premium or penalty.
            
REMEDIES.  No delay or omission on the part of the holder of this Amended Note
in exercising any right hereunder shall operate as a waiver of any such right or
of any other right of such holder, nor shall any delay, omission or waiver on
any one occasion be deemed a bar to or waiver of the same or any other right on
any future occasion.  The rights and remedies of the Lender shall be cumulative
and may be pursued singly, successively, or together, in the sole discretion of
the Lender.
 
SUBORDINATION.  Borrower's obligations under this Amended Note are subordinated
to all indebtedness of Borrower to any unrelated third party lender to the
extent such indebtedness is outstanding on the date of this Amended Note and
such subordination is required under the loan documents providing for such
indebtedness.
            
 
1

 
EXPENSES.  In the event any payment under this Amended Note is not paid by the
Maturity Date, Borrower agrees to pay, in addition to the Principal Balance plus
any accrued but unpaid interest, reasonable attorneys' fees not exceeding a sum
equal to fifteen percent (15%) of the then outstanding amount owing on this
Amended Note, plus all other reasonable expenses incurred by Lender in
exercising any of its rights and remedies upon default.
 
GOVERNING LAW.  This Amended Note shall be governed by, and construed in
accordance with, the laws of the State of Texas.
 
 
[Remainder of page intentionally left blank; signature page to follow.]
 
 
 
 
 
 
2

 
 
 
IN WITNESS WHEREOF, Borrower has executed this Amended Note as of the day and
year first above written.
 
 
 
 
____________________________ (LENDER SIGNATURE)
INGLESIDE CRUDE, LLC
 
 
 
 
____________________________ (BORROWER SIGNATURE)
 BLUE DOLPHIN ENERGY COMPANY
 
                                                                                                                                

 
3
